Citation Nr: 0115342	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an effective date earlier than August 31, 
1998 for the grant of service connection for gastroparesis 
and intestinal dysmotility disorder secondary to service-
connected diabetes mellitus.  

2.  Entitlement to an effective date earlier than August 31, 
1998 for the grant of entitlement to a 60 percent disability 
rating for service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that decision, the RO assigned a 
60 percent disability rating for the veteran's service-
connected diabetes mellitus and a 30 percent rating for 
service-connected gastroparesis and intestinal dysmotility 
disorder secondary to diabetes mellitus; both evaluations 
were made effective August 31, 1998.  The veteran 
subsequently disagreed with the assigned effective date.  The 
veteran's claims folder was transferred from the RO in 
Buffalo, New York to the RO in Detroit Michigan in April 
2000.  

In March 2001, the veteran canceled a his request to 
participate in a personal hearing before a Member of the 
Board.  He has not requested that the RO reschedule the 
hearing.  Therefore, the veteran's hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(e)(2000). 


REMAND

The veteran is seeking an effective date earlier than the 
currently assigned August 31, 1998 for the assignment of an 
increased disability rating for diabetes mellitus and the 
award of service connection for gastroparesis and intestinal 
dysmotility disorder.  The veteran contends, in substance, 
that he was hospitalized on three occasions in 1997 for 
stomach/intestinal disorders and that an effective date for 
both claims should be as early as May 1997, the date the 
veteran was hospitalized at a private facility for a 
stomach/intestinal disorder.  


Relevant law

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(o)(1) (2000). 

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA. 38 C.F.R. § 
3.1(r) (2000).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of 1 year prior to the date of receipt of the report. 
38 C.F.R. § 3.157 (2000).  As to reports prepared by VA or 
the uniformed services, the date of receipt of such a claim 
is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital. 38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

The VCAA

During the pendency of the veteran's appeal, but after the 
veteran's claims were most recently considered by the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), became law.  The VCAA 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by  the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant. 

Reasons for remand

The veteran contends that the effective date for the 
assignment of an increased disability rating for diabetes 
mellitus in excess of 60 percent and an award of service 
connection for gastroparesis and intestinal dysmotility 
disorder as secondary to diabetes mellitus should be as early 
as May 1997, the date the veteran was hospitalized at a 
private facility for a stomach/intestinal disorder.  The 
veteran maintains that he was hospitalized at St. Joseph's 
Hospital in Troy, New York in May 1997, VA hospital in 
Syracuse, New York in July 1997 and the Urgent Care Emergency 
Room in Liverpool, New York in August 1997 for a stomach and 
intestinal disorder.   

There is no evidence currently of record reflecting that the 
veteran was hospitalized at the private and VA facilities in 
1997.  The Board observes that although the RO requested 
outpatient clinical treatment reports from the Syracuse, New 
York VA Medical Center, and records from that facility, 
dating from September 1996 to September 1998, are contained 
in the claims file, inpatient hospitalization records from 
that facility are not of record.  All VA medical records are 
deemed to be constructive of record in proceedings before the 
Board.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
Board believes, in light of the VCAA, that an attempt should 
be made to obtain these inpatient records from the VA 
hospital in Syracuse, New York, as well as medical records 
from the private facilities referred to by the veteran.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain 
all 1997 medical treatment reports 
pertaining to the veteran from St. 
Joseph's Hospital in Troy, New York; 
the VA Medical Center in Syracuse, 
New York; and the Urgent Care 
Emergency Room in Liverpool, New 
York.  Any such treatment records so 
obtained should be associated with 
the veteran's VA claims folder.

2.  If the RO is unsuccessful in 
obtaining the 1997 inpatient 
hospitalization records from the 
aforementioned private and VA 
facilities, it should inform the 
veteran and his representative of 
this and otherwise comply with the 
notice provisions of the VCAA.

3.  After completion of any other 
indicated evidentiary and procedural 
development, the RO should again 
adjudicate the veteran's claims.  If 
the decision of the RO remains 
adverse to the veteran, he and his 
representative should be furnished 
with a Supplemental Statement of the 
Case and given an opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no opinion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is notified. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




